DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (paragraphs [20-23]).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 4, 6, 7 and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0280015) in view of Zou et al. (US 2017/0115543), hereinafter Zou.
	In reference to claim 1, Chen discloses in Figs. 1-3, a display panel, comprising:
	a substrate (110, para. [9]);
	a plurality of gate lines (114) provided laterally on the substrate; and
	a plurality of gate fan-out lines (115) provided longitudinally on the substrate and separated [[insulated]] from the gate lines;
	wherein a sub-pixel unit (Fig. 2) is formed in each region where the gate lines (114) intersect the gate fan-out lines (115) as in Fig. 1, and
	the sub-pixel unit comprises at least two sub-pixels (1161 in Fig. 2), and each of the gate  fan-out lines (115) is connected with one of the gate (114) lines by a via hole (131).
	Chen does not disclose the gate fan-out lines insulated from the gate lines.
	Zou discloses in Fig. 6 a gate fan-out line gi is insulated from the gate line (Gi).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to insulated the gate fan-out line from the gate line in Chen as taught by Zou to separate the gate fan-out lines from the gate lines and to make the arrangement of the substrate compact (paragraph 4).
In reference to claim 3, Chen discloses each of the sub-pixel units further comprises at least two data lines (1131 and 1132 in Fig. 2) in a one-to-one correspondence with the sub-pixels (paragraph [47]).
	In reference to claim 4, Zou discloses in Figs. 7 and 8 a pixel driving line (Sj) provided in a layer same as the gate fan-out lines (gi), wherein the pixel driving line (Sj), the gate lines (Gi), and the gate fan-out lines are covered by an insulating layer (23), see paragraph [51].
	In reference to claim 6, Zou discloses the insulating layer comprises a first insulating layer and a second insulating layer, and the second insulating layer is provided on the first insulating layer;
	the gate lines (Gi) are provided in the first insulating layer (Fig. 7); and
	the pixel driving line (Sj) and the gate fan-out lines (gi) are provided in the second insulating layer (see Fig. 8).
	In reference to claim 7, Zou discloses the via hole (Di) formed in the first insulator (23) and extends down to a surface of the gate lines (Gi) as shown in Fig. 6.
	In reference to claim 9, Chen discloses in Fig. 1, that each of the gate lines (114) corresponds to at least one via hole (131) in Fig. 3.
Claims 2 and 10 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Zou in view of the Applicant’s Admitted Prior Art (Figs. 1-4), hereinafter AAPA.
	In reference to claim 2, Chen does not disclose the sub-pixel unit is connected with a GOA driving unit by one of the gate fan-out lines, and the GOA driving unit is connected to a bus line.

	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to connect the sub-pixel unit to the GOA and the GOA to the bus line to provide control signals to display the unit pixel of the display.
	In reference to claim 10, the AAPA discloses the sub pixel units are connected with a chip on film by the gate fan-out line (Gate -COF) in Fig. 3.

Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the recited arts teaches or suggests: the display panel as claimed in claim 4, further comprising:
	RGB color resists provided on the insulating layer;
	a passivation layer provided on the RGB color resists;
	a pixel electrode provided on the passivation layer and connected with the pixel driving line;
	a black matrix provided on the pixel electrode; and
	a cover plate provided on the black matrix.

 
.Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Lv et al. (U.S. Patent No. 9,935,131) discloses in Figs. 3 and 4B a method of manufacturing a display device comprising a gate lines 11 that connect with lead lines by a via holes 22. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DUC Q DINH/Primary Examiner, Art Unit 2692